--------------------------------------------------------------------------------

Exhibit 10.7
 
 
Dear:
C. Gregory Peters



 
Start Date:
July 01, 2008

 
Title:
President and Chief Executive Officer

 
Reporting to:
Chairman of the Board

 
Job Description: Broad responsibilities of the position are listed below which
will be reassessed from time to time and specific responsibilities will be
added, amended or changed by the Board of Directors.
 
 
—
Implement the strategic goals and objectives of the organization

 
—
Create and execute strategies that ensure the company’s future success

 
—
As Chairman of Executive Management Committee (EMC), lead and direct the
activity of the executive management team to successfully achieve profitability
and growth; and report to the BOD

 
—
Develop a strategic plan to advance the company’s mission and objectives and to
promote revenue, profitability, and growth as an organization.

 
—
Oversee company operations to insure production efficiency, quality, service,
and cost-effective management of resources.

 
—
Plan develop, and implement strategies for generating revenues for the company.

 
—
Represent and promote the company to investment and banking community, raise
capital and finance company operations as needed.

 
—
Identify acquisitions and merger opportunities and direct implementation
activities.

 
—
Review activity reports and financial statements to determine progress and
status in attaining objectives and revise objectives and plans in accordance
with current conditions.

 
—
Evaluate performance of executives for compliance with established policies and
objectives of the company and contributions in attaining objectives.

 
—
Present company report at Stockholder and Board of Director meetings.

 
—
Work with the board to ensure that the organization fulfills its mission,
governance and compliance function

 
—
Other duties as assigned

 
Annual Base Salary: $150,000.00 effective July 1, 2008 to increase to
$200,000.00 effective January 01, 2009 and there after reviewable annually
beginning March 15th 2009.
 

--------------------------------------------------------------------------------


 
Bonus: Bonus payments may be offered annually effective April 2009 at the
discretion of Board of Directors. There is no minimum guaranteed bonus, and if
offered, it could be paid in cash, restricted shares and / or stock options as
determined by the Board.
 
For April 2009 the Board has agreed to consider bonus to cover tax on any
restricted stock grant, payable in April 2009, if expenses for the period
8/15/08 to 12/31/08 are achieved based on BOD approved budget and first revenue
from the sale of a Geo Mobile Product (GMP) is received by March 31, 2009.
 
Incentive Compensation: Incentive restricted stock grant of 1 million common
shares, priced at $0.04 vesting one quarter after first GMP sold; one quarter
after 400 GMP units are sold; one quarter after 800 GMP units re sold; and one
quarter one year after that. During the first year of employment, termination
for any reason will results in loss of all unvested shares. After one year of
continuous employment, all shares will vest immediately if executive is
terminated other than for cause, or if executive leaves voluntarily; or if there
is a change of control in a transaction involving more than 51% of the common
shares. The restricted shares may not be sold for at least six months following
vesting and then only within strict guidelines of the company’s insider trading
policy
 
Non-Compete Agreement: As a condition of employment, you agree to execute and
comply by the Company’s confidentiality, non-compete and non-solicitation
agreement.
 
Benefits: Standard comp any group health insurance plan will be offered by
November 2008. As a member of the EMC, you will also receive coverage at two
times your salary in group term life insurance at no cost to you, as well as
participate in a company paid Long term disability benefits plan.
 
The Company will reimburse your COBRA payments till you get on Company’s group
health plan or through December 31, 2008, whichever occurs first.
 
Vacation and Holidays: Four weeks vacation per year, prorated for 2008 and
standard company holidays.
 
T&E: The Company will reimburse you for reasonable T&E expenses incurred in the
course of business subject to Company policy.
 
Other Benefits: The Company may deem it necessary to offer you Company owned
cell phone, computer or other devices & tools to perform your job. Such
equipment will remain the property of the Company and must be returned upon
request by the company.
 

--------------------------------------------------------------------------------


 
Greg, we are excited to have you join the Company. Initially, you can commute
from Chicago arriving Houston early Monday morning and departing for Chicago
Friday afternoon. The Company will pay for a rented vehicle and furnished
apartment during this period. You are expected to relocate to Houston within 90
days following first product sale and a signed employment agreement with the
Company. Employment agreement might include salary rising to $250K after
reaching certain milestones, relocation expense and some stock options in lieu
of cash bonuses, tied to Company performance.


Your employment with the Company is at-will and either party can terminate the
relationship at any time with or without cause and with or without notice. You
agree to abide by the written business policies and procedures of the Company
throughout your employment.


You acknowledge that this offer letter represents the entire agreement between
you and the Company and that no verbal or written agreements, promises, or
representations that are not specifically stated in this offer, are or will be
binding upon the Company.
 
If you are in agreement with the above outline, please sign below and return a
copy to the undersigned.




Agreed and Accepted:
 
/s/ C. Gregory Peters
         
Date:
     

 
 

--------------------------------------------------------------------------------